Title: To James Madison from John Francis Mercer, 26 November 1784
From: Mercer, John Francis
To: Madison, James


Dear Sir
Trenton Novr 26th. 84
The Gentlemen from the Eastward have at length made their appearance & I expect in a day or two a Congress will be once more form’d. This commencement however has discovered so great a relaxation in the Confœderal springs that I doubt the machine will not be long kept in motion, unless great & effectual repairs are made. For my part I have no hopes but in a convocation of the States. In this measure I yet see safety, it is the disposition of the people of America to place their Confœderal Government on the most respectable basis, & the patriot fire is not yet extinguish’d, but I do not know how long it will last—there will be a motion made early in the ensuing Congress for such a Convention.
I woud suggest to you a subject on which I find my Colleagues & myself concurr & indeed which we have determin’d to mention to our friends in the Legislature. The recess of Congress the last year, was the first I believe since the Revolution & the situation of the members consequently new & unexpected both by themselves & the State. I must confess that I consider the with drawing the allowance during that period, as unworthy the dignity of the Government & as it is injurious to her representatives, it will in the end prove detrimental to her interest. When Gentlemen quit home & their domestic employments—& are carried to a considerable distance from their own State—it cannot be expected that their presence for a Small interval, will be of any service to their private affairs—in fact they are by their appointments disengaged thoroughly from all pursuits but their public avocations & their style of expen[ces] cannot be temporarily suppress’d or altered for the time of this recess. I am therefore not only interestedly but politically of opinion that it woud be the wisest & most honourable conduct for the Legislatu[re] to pay us during the recess altogether. So. Carolina, make an allow[ance] by the year, nearly equal to the extent of our appointment on the supposition we charg’d for every day, & yet their Members complain of the inadequacy of the provision. Mr. Hardy & Colo. Monroe tell me they have suggested this matter to their friends. If they shoud view in the light I do the subject will be probably agitated. I know you have been so long subjected to the inconveniences of bad & insufficient pay, that I can add nothing your own reflections will not readily furnish. Believe me Dr. Sir Yr. very Affectionate frie[nd] & h[umbl]e Ser.
John F. Mercer
